NO.
12-08-00082-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: JOSE B. DE LA CERDA,
RELATOR     §          ORIGINAL
PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
            Jose B. De
La Cerda filed a petition for writ of mandamus seeking an order requiring the
trial court to rule on his motion for restitution, which he alleges was filed
on August 10, 2007.1  On behalf of
the respondent, the Attorney General of Texas has filed a motion to dismiss
this proceeding as moot and a motion to supplement its motion to dismiss with a
copy of an order signed by the respondent on April 22, 2008 granting relief on
De La Cerda’s motion.  We agree that the
order renders this proceeding moot. 
Accordingly, the motion to supplement the motion to dismiss is granted,
and De La Cerda’s petition for writ of mandamus is dismissed as
moot.
 
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
Opinion delivered April 30,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(PUBLISH)




1 The
respondent is the Honorable Deborah Oakes Evans, Judge of the 87th Judicial
District Court of Anderson County, Texas.